DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 currently recites “the first attaching mechanism and second attaching mechanism”. Applicant should revise to read -the first attaching mechanism and second attaching mechanism are attached to the second material- to provide clarity for both alternative forms of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the piece of the first material being substantially the same size as the size of a second material” but also recites “wherein a first length of the piece in a lengthwise direction is less than a total second length of the second material with an attachment mechanism in the lengthwise direction”. These two limitations are contradictory to each other, as the first material and second material can not be both the same size but also different in length. 
Claim 1 recites “the piece” in line 9. Examiner believes this is in reference to “a piece of a first material” which was introduced earlier in the claim. Applicant should revise to read – the piece of the first material- to avoid confusion. 
Claims 3-10 are rejected due to having dependency on claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,3-4,6-8,10 are rejected under 35 U.S.C. 103 as being unpatentable over Barghahn (US 20100269765 A1) in view of Moroy (US 20190289948 A1) and Yanes (US 9955744 B1).
Regarding claim 1: Barghahn teaches an attachment comprising: a piece of a first material (300), the piece of the first material being substantially the same size as the size of a second material (Collar of Fig. 1, para  30, “The dimensions of the substrate can be sized to be correlated to the size of the collar, such that the decorative cover substantially covers or masks the underlying collar.”), the first material having a first side that has a first design (201); a first attaching mechanism (309, Fig. 3B) and a second attaching mechanism (309, para 34, “The snaps 309 are placed at or near the ends of the substrate 303”) wherein the first attaching mechanism and the second attaching mechanism are configured to allow the first material to be removably attached to the second material (para 34, “Any combination can be utilized to join the decorative cover to the base collar such that the decorative cover can replaced with another decorative cover for aesthetic purposes without having to remove the base collar from the animal.”) wherein the attachment mechanism is attached to an end of the second material (Fig. 3).
Barghahn fails to teach a first attaching mechanism provided on one end of the first side of the piece of first material, and second attaching mechanism provided on the other end of the first side of the piece of the first material; wherein a first length of the piece in a lengthwise direction is less than a total second length of the second material with an attachment mechanism in the lengthwise direction; a second side of the piece of the first material, the second side having a second design; a third attaching mechanism provided on one end of the second side of the piece of the first material; and a fourth attaching mechanism provided on the other end of the second side of the piece of the first material; wherein the third attaching mechanism and the fourth attaching mechanism are configured to allow the first material to be removably attached to the second material, wherein any one or more of the third attaching mechanism and the fourth attaching mechanism is or are displayed on the second side when the first material is removably attached to the second material with the first attaching mechanism and the second attaching mechanism; and wherein any one or more of the first attaching mechanism and the second attaching mechanism is or are displayed on the first side when the first material is removably attached to the second material with the third attaching mechanism and the fourth attaching mechanism.
However, Moroy teaches a first attaching mechanism (146) provided on one end of the first side (150a) of the piece of first material, and second attaching mechanism (156) provided on the other end of the first side (150a) of the piece of the first material, a second side (148a) of the piece of the first material, the second side having a second design (142e2); a third attaching mechanism (146a) provided on one end of the second side of the piece of the first material; and a fourth attaching mechanism(156a) provided on the other end of the second side of the piece of the first material, wherein the third attaching mechanism and the fourth attaching mechanism are configured to allow the first material to be removably attached to the second material (para 50, “Hence, a wearer is able to switch the appearance of his closure band 140e by reversing the closure band 140e to expose the opposite side.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the decorative cover as disclosed by Barghahn with the second side containing a second design along with third and fourth fasteners as taught by Moroy so as to allow the decorative cover to have two designs, and allowing for the decorative collar to act in a reversible manner by selecting which design is to be on the exterior. 
Yanes teaches wherein a first length of the piece in a lengthwise direction is less than a total second length of the second material with an attachment mechanism in the lengthwise direction (see how length of 20 is less than the length of the side of the cap, seen in Fig. 8), wherein any one or more of the third attaching mechanism and the fourth attaching mechanism (40 on interior face 24) is or are displayed on the second side when the first material is removably attached to the second material with the first attaching mechanism and the second attaching mechanism (Fig. 5B) and wherein any one or more of the first attaching mechanism (40 on exterior face 22) and the second attaching mechanism is or are displayed on the first side when the first material is removably attached to the second material with the third attaching mechanism and the fourth attaching mechanism (not illustrated in Figs. however would be clearly displayed if the fasteners 40 of interior face 24 were attached).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the decorative cover as disclosed by modified Barghahn with the fasteners on both sides as taught by Yanes so as to allow for the user to easily notice where the decorative cover is attached to the leash/collar and allow for the user to easily remove the decorative cover.
Regarding claim 3: the modified reference teaches the limitations of claim 1 as shown above.
Barghahn further teaches wherein the second material is a dog collar (101, Fig. 1).
Regarding claim 4: the modified reference teaches the limitations of claim 1 as shown above.
Barghahn further teaches wherein the second material is a dog leash (Para 43, “One skilled in the art would understand that the principles and structures described herein would also be applicable to other animal accessories including leashes, belts, anklets, bands and similar accessories. For example, a cover or set of decorative covers could be placed over both the top and bottom surfaces of a leash.”).
Regarding claim 6: the modified reference teaches the limitations of claim 1 as shown above.
Modified Barghahn teaches the first design and second design.
Modified Barghahn fails to teach wherein the first design and the second design are sports team logos.
However, Moroy teaches wherein the first design and the second design are sports team logos (para 29, “Hence, a wearer may remove and replace the closure band with another closure band having a different color, logo, or material to show support for another sports team.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the decorated cover as disclosed by modified Barghahn with the sports team logo as taught by Moroy so as to allow the user to showcase support for various sports teams.
Regarding claim 7: the modified reference teaches the limitations of claim 1 as shown above.
Barghahn further teaches wherein the first material comprises synthetic material or faux stitching (Para 30, “The substrate can be formed from nylon, rayon, linen, rubber or other artificial or artificial materials.”).
Regarding claim 8: the modified reference teaches the limitations of claim 1 as shown above.
Barghahn further teaches wherein the first material (300) is configured so that it covers the second material when: (a) the first attaching mechanism (309) and second attaching mechanism (309, para 34, “Other combinations of attachment mechanisms can include clasps, brackets, hooks and similar mechanisms. Any combination can be utilized to join the decorative cover to the base collar such that the decorative cover can replaced with another decorative cover for aesthetic purposes without having to remove the base collar from the animal.”) or (b) the third attaching mechanism and the fourth attaching mechanism (as modified by Moroy), are attached to the second material (101, Fig. 1).
Regarding claim 10: the modified reference teaches the limitations of claim 1 as shown above.
Modified Barghahn teaches the first, second, third, and fourth attaching mechanisms.
Modified Barghahn fails to teach wherein the first, second, third, and fourth attaching mechanisms are either a hook or loop.
However, Moroy teaches wherein the first, second, third, and fourth attaching (146,156,146a,156a) mechanisms are either a hook or loop (para 34, “Examples of these types of fastening systems include, but are not limited to, hook and loop fasteners (Velcro®), clips, a strip having buttons and button holes, and types of fasteners that can be secured and detached without tools.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the attachment mechanisms as disclosed by modified Barghahn with the hook or loop fasteners as taught by Moroy so as to allow for quicker and easier securement of the decorative element. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Barghahn, Moroy and Yanes as applied to claim 1 above, and further in view of Bergman (US 3871336 A).
Regarding claim 5: the modified reference teaches the limitations of claim 1 as shown above.
Modified Barghahn teaches the first design.
Modified Barghahn fails to teach wherein the first design is a reflector.
However, Bergman teaches wherein the first design is a reflector (Abstract, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the first design as disclosed by modified Barghahn with the reflective design as taught by Bergman so as to allow for reflection of light at night and thus therefore decreasing the likelihood of collision with a vehicle when outside at night.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Barghahn, Moroy and Yanes as applied to claim 1 above, and further in view of Budge (US 10945414 B2).
Regarding claim 9: the modified reference teaches the limitations of claim 1 as shown above.
Modified Barghahn teaches the first, second, third, and fourth attaching mechanisms.
Barghahn further teaches wherein the first, second, third, and fourth attaching mechanisms are clips (snaps 309, Fig. 3B).
Modified Barghahn fails to teach wherein the first, second, third, and fourth attachment mechanisms are metal or plastic clips.
However, Budge teaches wherein the first, second, third, and fourth attachment mechanisms (122) are metal or plastic (Col 3 lines 47-48, “The rivets 122 can be made of metal, which can provide durability.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the snaps as disclosed by modified Barghahn with the metal material as taught by Budge so as to provide increased durability to the fasteners, therefore decrease the likelihood of failure or breakage. 
Response to Arguments
Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 2,6,8,10 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Schmitz has been substituted in favor of Barghahn and Yanes which was cited in the previous non-final dated 06/01/2022 has been relied upon to teach the amended limitations. More specifically, Yanes has been used to teach the limitations of the a first length of the piece of the first material is less than a second length of the second material with an attachment mechanism in the lengthwise direction, and the third/fourth attaching mechanisms displayed when the first/second attaching mechanisms are attached to the second material, and the first/second attaching mechanisms displayed when the third/fourth attaching mechanisms are attached to the second material. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619